Citation Nr: 1015588	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  00-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder, 
including as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1992 to November 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a January 2000 
rating decision of the Montgomery, Alabama Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for a right knee disorder.  
The Veteran's claims file is now in the jurisdiction of the 
Atlanta, Georgia RO.  In December 2001, a hearing was held 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  In a decision issued in March 2009, the Board 
denied the Veteran's claim.  She appealed that decision to 
the Court.  In December 2009, the Court vacated the March 
2009 Board decision and remanded the matter for 
readjudication consistent with instructions outlined in a 
December 2009 Joint Motion by the parties.  

The appeal is REMANDED to the Atlanta RO.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion states that the Board failed to provide an 
adequate statement of reasons or bases for its determination 
that the Veteran failed to provide "any cause" for not 
reporting to the December 2008 VA examination and had not 
requested another examination.  

The evidence of record shows that in June 2008, the Board 
remanded the Veteran's claim for further examination and 
clarification to properly determine whether she had had a 
right knee disability at any point during the appeal period.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(holding that the requirement in a claim of service 
connection of current disability "is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim").  In particular, it 
was noted that on February 2004 VA examination, the Veteran 
had been given a diagnosis of mild patellofemoral pain 
syndrome; however, on subsequent June 2005 VA examination 
(also performed by the February 2004 VA examiner) subjective 
pain of the right knee was diagnosed.  Given that these 
diagnoses were made by the same examiner (and on their face 
are not clearly indicative of a chronic disability), it was 
unclear as to whether patellofemoral pain syndrome was a 
disability for which service connection might be established 
or if it was just pain.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds, 259 F. 3d 1356 (Fed. Cir. 2001) (holding 
that pain alone without a diagnosed or underlying malady or 
condition is not a disability for which service connection 
may be granted).  The Board also noted that there appeared to 
be irreconcilable findings between a September 2001 whole 
body scan report and a February 2004 X-ray.  The former 
revealed osteoarthritis of the "knee joints," whereas the 
latter revealed no bone or joint abnormality in the right 
knee.  Notably, osteoarthritis is a degenerative joint 
disease and, by its very nature, deteriorates over time 
rather than improves over time.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1365 (31st ed. 2007).  

On remand, the Veteran was scheduled for a VA examination in 
December 2008.  When she did not report for the examination, 
her claim was denied and returned to the Board.  See December 
2008 supplemental statement of the case (SSOC).  In 
continuing the denial of her claim, the Board found that 
there was insufficient evidence on the question of whether 
she had had a right knee disability at any time during the 
appeal period.  The Board noted that VA had attempted to 
assist her in the development of such matter by providing her 
with a VA examination; however, she failed to report for the 
December 2008 VA examination, had not provided "good cause" 
for not appearing, had not requested another examination, and 
there was no evidence to suggest that she had not received 
notice of the examination.

In a letter that was received by the RO in January 2009, the 
Veteran's attorney stated that the Veteran did not report for 
the December 2008 VA examination because it was "in direct 
contravention of the Board's June 9, 2003 [sic] Remand."  He 
explained, "[T]he Board directed VA to schedule the veteran 
with an examination by an examiner who had not previously 
examined her," and thus she was "entitled to an examination 
by a different examiner, as a matter of law.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998)."  The implication of 
this statement is that the December 2008 VA examination was 
scheduled with the same examiner from the February 2004 and 
June 2005 VA examinations (Notably, there is nothing in the 
record before the Board identifying who was to examine the 
Veteran.).  As the attorney's letter was timely received by 
VA and was of record at the time of the Board's March 2009 
decision (albeit not associated with the record for the 
Board's review and not forwarded to the Board until May 2009, 
two months after the Board's decision), sufficient cause for 
the Veteran to be rescheduled for a VA examination is shown.  
Notably, when the case was previously being returned to the 
Board (in January 2009) a copy of the correspondence advising 
the Veteran of such was not sent to her attorney.

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the 
Veteran to be examined by an orthopedic 
specialist (other than the February 2004 
and June 2005 VA examiner) to determine 
whether she has, or at any time during the 
appeal period has had, a chronic right 
knee disability and, if so, whether such 
is related to her service or to was caused 
or aggravated by her service-connected 
left knee disability.  Her claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
all opinions provided.

The examiner should first determine 
whether the evidence of record shows that 
the Veteran had a chronic right knee 
disability at any time during the appeal 
period (i.e., since the filing of her 
claim of service connection).  If 
available, the September 2001 VA whole 
body bone scan films should be located and 
interpreted whether these films show a 
right knee disability.  [If the films are 
unavailable, such should be noted (and 
reason explained) for the record.]  If 
further diagnostic testing is deemed 
necessary, then such should be completed.  
The examiner should review all right knee 
findings of record, including (but not 
limited to) reports of the September 1994 
bone scans in service, September 2001 bone 
scan results, February 2004 X-ray reports, 
February 2004 VA examination report, and 
the June 2005 VA examination report.  The 
examiner should reconcile the various 
findings, and opine (with explanation of 
rationale) whether the evidence shows the 
Veteran now has (or at any during the 
appeal period had) a right knee 
disability.  The explanation should 
include comment as to whether the 
diagnosis of patellofemoral pain syndrome 
reflects there is an underlying disability 
entity (or merely reflects complaints of 
pain (which alone, without underlying 
pathology, would not be considered a 
compensable disability).

If the examiner concludes that the 
evidence shows the Veteran has had a right 
knee disability during the appeal period, 
the examiner is further asked to provide 
responses to the following questions:

(a) What is the diagnosis for the right 
knee disability?

(b) Is it at least as likely as not (a 50 
percent or better probability) that the 
right knee disability is related to an 
event or injury during service?

(c) Is it at least as likely as not (a 50 
percent or better probability) that the 
right knee disability was either caused or 
aggravated by (increased in severity due 
to) the Veteran's service-connected left 
knee disability?  If the opinion is that 
the right knee disability was not caused, 
but was aggravated, by the service-
connected left knee disability, the 
examiner should specify, to the extent 
possible, the degree of disability 
(pathology/impairment) that is due to such 
aggravation.  The examiner should note, 
and must comment on, the December 13, 2001 
VA treatment record observation by a 
nurse-practitioner that a bone scan was 
completed to determine the extent of joint 
deterioration (including of knees) "which 
is possibly connected to the strenuous 
impact maneuvers from active status and 
compensation from left knee injury  
[emphasis added]." 

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and her attorney the 
opportunity to respond.  The attorney must 
be provided copies of all correspondence 
to the Veteran.  The case should then be 
returned to the Board (with all mail from 
the attorney incorporated in the record), 
if in order, for further review.

The purpose of this remand is to implement the mandates of 
the Court as expressed in the Joint Motion, and to ensure 
that all necessary development is completed.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

